IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 251
                                                   :
         ORDER AMENDING                            :          APPELLATE PROCEDURAL RULES
         RULE 2135 OF THE                          :
         PENNSYLVANIA RULES OF                     :          DOCKET
         APPELLATE PROCEDURE                       :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A.103(a)(3) in the interests of efficient
administration:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Appellate Procedure 2135 is adopted in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendments herein shall be effective 60 days from the date of this Order and shall
apply to briefs filed after that date.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.